DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McFadden US 20050287685 A1.

Regarding  claim 1, McFadden teaches an inspection apparatus (fig. 3A, 
, par. [0020]) comprising: a stage (fig. 3A, chuck assembly 20, par. [0020]) on which a substrate (fig. 6, wafer 150, par. [0030]) is placed; a cooler (fig. 6,  cooler plate of the thermoelectric devices 154, par. [0031]) to cool the substrate placed on the stage; a probe card (fig. 3A, probe holder 28, par. [0021]) having probes (fig. 3A, probes 30, par. [0021]) to be in contact with the substrate to supply electric power (by way of example: fig. 10, “A source 304 is connectable to the probes 306, 308 and provides either a constant voltage or a constant current to excite the circuitry of the DUT 166 when the temperature is to be measured 320”, par. [0063]); a light irradiator (fig. 6,laser, par. [0034]) to irradiate light to an upper surface of the substrate (150), opposite to a bottom surface of the substrate placed on the stage; and a controller (fig. 6, computer 172, par. [0061]) to control the light irradiator.  
Regarding  claim 2, McFadden teaches the inspection apparatus of claim 1, wherein the controller (fig. 6, computer 172, par. [0061]) controls the light amount of the light irradiator(fig. 6,laser, par. [0034]) based on a heat emission amount of the substrate due to the electric power supply (computer 172 will pulse the laser at different rates and for different intervals in response to temperature signals generated by the infrared temperature measurement system to control of the temperature of the area of localized heating, par. [0061]).  

Regarding  claim 3, McFadden teaches the inspection apparatus of claim 2, wherein the controller (fig. 6, computer 172, par. [0061]) controls time-varing changes of the light amount of the light irradiator (fig. 6,laser, par. [0034]) based on time-varying changes of the heat emission amount of the substrate due to the electric power supply (computer 172 will pulse the laser at different rates and for different intervals in response to temperature signals generated by the infrared temperature measurement system to control of the temperature of the area of localized heating, par. [0061]).  

Regarding  claim 4, McFadden teaches the inspection apparatus of claim 3, wherein the controller controls the light amount of the light irradiator or the time-varying changes of the light amount of the light irradiation amount based on the sum of the heat emission amount of the substrate due to the electric power supply and the heat emission amount of the substrate due to the light irradiated by the light irradiator (computer 172 will pulse the laser at different rates and for different intervals in response to temperature signals generated by the infrared temperature measurement system to control of the temperature of the area of localized heating, par. [0061]).  

Regarding  claim 5, McFadden teaches the inspection apparatus of claim 1, wherein the controller controls light amount distribution of the light irradiator based on heat distribution of the substrate (computer 172 will pulse the laser at different rates and for different intervals in response to temperature signals generated by the infrared temperature measurement system to control of the temperature of the area of localized heating, par. [0061]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFadden as applied to claim 5 above, and further in view of Cole Jr. US 6,078,183 A (hereinafter referred to as Cole).

Regarding  claim 6, McFadden teaches the inspection apparatus of claim 5, McFadden does not teach wherein the substrate has a device to which the electric power from the probes is supplied, and the controller controls the light amount distribution of the light irradiator such that the amount of light irradiated to an outer peripheral portion of the device becomes greater than the amount of light irradiated to an inner peripheral portion of the device. 
Cole teaches wherein the substrate has a device (fig. 1, IC 100, col. 4, ln. 27) to which the electric power (fig. 1, power supply 22, col. 4, ln. 34) from the probes is supplied, and the controller (fig. 1, computer, col. 7, ln. 9-22) controls the light amount distribution (col. 5, ln. 63-65) of the light irradiator (fig. 1, laser 14, col. 4, ln. 27) such that the amount of light irradiated to an outer peripheral portion of the device (fig. 1, IC 100, col. 4, ln.26- 27). 
McFadden and Cole discloses the claimed invention except for the amount of light irradiated to an outer peripheral portion of the device becomes greater than the amount of light irradiated to an inner peripheral portion of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide enough light irradiated to an outer peripheral portion of the device to become greater than the amount of light irradiated to an inner peripheral portion of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for analyzing an IC comprises steps for: supplying electrical power to the IC from a source having a constant current and a variable voltage that changes in response to a change in a power demand by the IC; irradiating electrical conductors within the IC by focusing and scanning a laser beam over a portion of the IC, as taught in Cole in modifying the apparatus of McFadden. The motivation would be this heating produces a thermo electric potential due to the Seebeck effect if there is an open circuit defect and an altered conductor resistance if there is a short circuit. Both effects change the IC power demand and thus the supply voltage for the constant current biasing. Change in the supply voltage can be related to beam position to locate the fault.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFadden as applied to claim 5 above, and further in view of Minato-ku JPH0494733U (hereinafter referred to as Minato).

Regarding  claim 7, McFadden teaches the inspection apparatus of claim 1, McFadden does not teach wherein the light irradiator includes multiple light sources, and the light sources are arranged at outer peripheries of the probes.  
Minato teaches wherein the light irradiator includes multiple light sources (fig. 3, Illumination LED array 3’, par. [0018]), and the light sources are arranged at outer peripheries of the probes (fig. 3, probe 2, par. [0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of light sources are provided in the window, illuminated obliquely from a position close to a sample as taught in Minato in modifying the apparatus of McFadden. The motivation would be optimum direction and position are determined and fixed once for each sample, it is only necessary to replace the probe card later. Thus, it is possible to obtain clearer image information.

Regarding  claim 8, McFadden teaches the inspection apparatus of claim 7, McFadden does not teach wherein the controller controls the light amount of each of the light sources depending on the arrangement positions of the light sources, and controls the light amount distribution of the light irradiator.  
Minato teaches wherein the controller controls (illuminance can be adjusted from the outside and ON / off control, par. [0018]-[0019]) the light amount of each of the light sources (fig. 3, Illumination LED array 3’, par. [0018]) depending on the arrangement positions of the light sources, and controls the light amount distribution of the light irradiator (illuminance can be adjusted from the outside and ON / off control, par. [0018]-[0019]).
The references are combined for the same reason already applied in the rejection of claim 7.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858